                Case 3:20-cv-05546-RS Document 76 Filed 12/23/20 Page 1 of 1




 1   Cameron L. Atkinson
 2   Plaintiff – Pro Se
 3   31 Bowling Green Drive
 4   North Haven, CT 06473
 5   Tel: 860-484-2084
 6   Fax: 203-393-9745
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   CAMERON L. ATKINSON,                           :        Case No. 20-cv-05546-RS
12                                                  :
13                          Plaintiff,              :        NOTICE OF APPEAL
14                                                  :
15   v.                                             :
16                                                  :
17                                                  :
18   FACEBOOK, INC.,                                :
19   MARK ZUCKERBERG,                               :
20                   Defendants.                    :        Date:          December 23, 2020
21
22                                        NOTICE OF APPEAL

23            The Plaintiff, Cameron L. Atkinson, hereby provides notice that he will appeal the Court’s

24   December 7, 2020 order granting the Defendants’ motion to dismiss to the United States Circuit

25   Court For The Ninth Circuit. See Dkt. 75.

26

27

28

29

30

31   Dated:          December 23, 2020                       The Plaintiff, Cameron L. Atkinson

32                                                           By:     /s/ Cameron L. Atkinson /s/
33                                                                   Cameron L. Atkinson
34                                                                   Pro Se Plaintiff


                                                        1
                                           Plaintiff’s Notice of Appeal
                                           Case No. 20-cv-05546-RS
